 HACIENDA HOTEL & CASINOHacienda Hotel and CasinoandWillow P. Bowe.Cases 31-CA-10521, 31-CA-10690, and 31-CA-1126428 April 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 23 May 1985 Administrative Law JudgeJames S. Jenson issued the attached supplementaldecision.'The Respondent filed exceptions and asupporting brief, and the General Counsel filedcross-exceptions and a brief in answer to the Re-spondent's exceptions and brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rul-ings,2 findings,3 and conclusions4 as modified andto issue the Order as set forth below.'Supplementing 264 NLRB 656 (1982), enfd 707 F 2d 390 (9th Cir1983)2 In adopting the judge's ruling that the Respondent has not shownthat the backpay calculations should be adjusted to account for discrimin-ateeWillow Bowe's absence rate, we do not rely on his finding that theyears 1975, 1976, and 1977 are too remote However, we do find that theevidence provided by the Respondent does not support its claim thatBowe should be paid on the basis of a 4-day week rather than a 5-dayweek3The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convincesus thatthey are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has requested oral argument The request is denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the partiesAlthough it did not affect his calculation of backpay, the judge foundthat Bowe worked for 3 days as a cocktail waitress at Stouffers Hotelduring the first quarter of 1981 In her limited cross-exceptions the Gen-eral Counsel maintained, and the Respondent agreed, that Bowe did notwork for Stouffers Based on all the evidence, we find that Bowe wasadvised by Stouffers that she had been hired to work for 3 days a week,but the job offer was rescinded°We note that Bowe testified that she understated her tip income onher Federal income tax returns for the years 1975 through 1980 We findthat the judge's formula for calculating tip income is neither unreasonablenor arbitrary In agreeing with the judge's computations, we are not con-doning Bowe's action or "ignor[ing] other and equally important Con-gressional objectives," as asserted by our dissenting colleague Althoughit is the responsibility of the Board to restore Bowe as accurately as pos-sible to the economic position she would have enjoyed absent the Re-spondent's discrimination during the backpay penod, we are notunmind-fulof other considerationsHowever, the issue of Bowe's accuracy incompleting her income tax returns is now a matter of public record andbest left to the Internal Revenue Service, which will be furnished a copyof this decision To compute Bowe's backpay on the basis of her reportedincome, as suggested by Chairman Dotson, would frustrate the purposeof the Act by allowing the Respondent as wrongdoer to benefit fromBowe's failure to accurately report her income to the IRS601The judge recommended that the backpay owedto discriminateeWillow Bowe include the amountof her daily rate of pay plus an estimated amountof daily tips. Finding that the Respondent has notshown otherwise, the judge calculated the dailyrate of pay on the basis of an 8-hour a day, 5-dayweek. While we adopt the judge's estimate of whatBowe would have earned as daily tips, we findmerit in the Respondent's exceptions to the judge'sconclusion that Bowe would have earned a dailyrate of pay based on a 40-hour week.Bowe testified that she was regularly scheduledtowork for 8-hour shifts on 4 days and normallysigned out early on 1 day a week, after working 5hours. Bowe also testified that she was only paidfor the hours that she worked. Moreover, the con-tractprovides that employees who voluntarilyleave work early are paid only for the time actual-lyworked.We therefore find that Bowe's dailyrate of pay should be based on a 37-hour weekrather than on a 40-hour week.5 We also find thatthe amount which the Respondent owes to Bowe'spension account should be calculated on the basisof a 37-hour week.Additionally, the Respondent contends, and theGeneral Counsel agrees, that it was stipulated thatBowe's net backpay for the first quarter of 1984would be zero. The judge noted in Appendix AthatBowe's gross backpay for that quarter wasmiscalculated in the backpay specification. In cor-recting the error, the judge concluded that Bowe'snet backpay for the quarter was $2156.16. In lightof the stipulation and the fact that the GeneralCounsel considers herself and the Charging Partyto be bound by the stipulation, we find that Bowe'snet backpay for the first quarter of 1984 is zero.We also point out that,in arriving at a formula for computing Bowe'sbackpay,the judge did not rely solely on Bowe's testimony He alsobased his calculations on the testimony of several witnesses who workedfor the Respondent as waitressesChairman Dotson disagrees with his colleagues on the resolution of theproblem created by Bowe's admitted concealment of tip income,for Fed-eral income tax purposes,during the period on which her backpay enti-tlement is to be computed In Chairman Dotson's view the majority's de-cision to compel the Respondent to pay Bowe on the basis of her newlyclaimed higher income during that periodeffectivelycondones Bowe'sconcealment and runs contrary to the Supreme Court admonition that theBoardnot"effectuate the policies of theAct so single-mindedly thatitmay wholly ignore other and equally important Congressional objec-tives " SeeSouthern SteamshipCo v NLRB,316 U S 31,47 (1942) Thisprinciplewas recently reaffirmed inSure Tan,Inc v NLRB,467 U S883 (1984)Chairman Dotson also finds unsupportable the judge's credit-ing of Bowe's disputed testimony,given years after the fact, over the in-formation she reported in official Government tax documents close to thetime involved He would therefore compute Bowe's backpay on the basisof her reported income with the usual adjustments5We have not reduced the amount of vacation pay owed to Bowe, orthe amount of backpay for the partial week that Bowe worked in thesecond quarter of 1980We have not reduced the backpay owed Bowe for the second quarterof 1984 as the parties have stipulated to the amount for the first part ofthe quarter279 NLRB No. 84 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Hacienda Hotel and Casino, LasVegas, Nevada, its officers, agents, successors, andassigns,shallpay to Willow Bowe the sum of$81,529.56,6with interest,less tax withholdings re-quired by Federal or state law.IT IS FURTHER ORDERED that the Respondentpay to the Southern Nevada Culinaryand Bartend-ers Pension Trust the sum of $1630.85 to be cred-ited to the pension account of Willow P. Bowe.6 In calculation of the total backpay owed to Bowe, there is an addi-tion error of $11We have corrected this error in the OrderAnn Reid Cronin,for the General Counsel.Michael P. Lindell (Raggio,Wooster & Lindell, Ltd.),ofReno,Nevada, for theRespondent.SUPPLEMENTAL DECISIONJAMES S. JENSON, Administrative Law Judge. On 30September 1982 the Board issued its Decision and Orderin the above-captionedcases,'inwhich it ordered thatthe Respondent make whole Willow P. Bowe for anyloss of pay she may have suffered as a result of her dis-criminatory discharges on 28 May and 24 December1980 and her discriminatory change in work assignmenton 1 through 24 December 1980. On 24 May 1983 theBoard's Order was enforced by the United States Courtof Appeals for the Ninth Circuit.2 A controversy havingarisen over the amount of backpay due Bowe, on 25 Oc-tober 1984, the Regional Director for Region 31 issued abackpay specification and notice of hearing in thismatter.The Respondent filed an answer dated 16 No-vember 1984,generally denying certain allegations andalleging lack of knowledge or information with respectto other allegations. The General Counsel filed a Motionfor Partial Summary Judgment dated 13 December 1984,which was not brought to my attention until 2 January1985, the date this matter was assigned to me for hear-ing.On 4 January 1985 a conference call, initiated byme, was held with counsels for both the General Counseland the Respondent.The Respondent's counsel outlinedthe substance of, and stated that, his opposition to theGeneral Counsel's motion would be delivered to mepromptly. The Respondent also agreed to admit certainallegationsof the backpay specification previouslydenied. The parties were informed that I would rule onthe motion at the hearing after receipt of the Respond-ent's opposition to the motion. On 8 January 1985 I re-ceived the Respondent's opposition to Motion for PartialSummary Judgment. At the start of the 2-day hearing on10 January 1985, the General Counsel renewed herMotion for Partial Summary Judgment with respect tothe Respondent's failure to swear to the answer and tostatespecificallyand in detail the basisfor itsdisagree-ment with the relevant formulas and definitions, and the'264 NLRB 656 (1982)2 707 F 2d 390 (9th Cir 1983)accuracy of the figures contained in the specification asrequired by Section 102.54 of the Board'sRules andRegulations.The General Counsel also amended thebackpay specification in a number of respects which Iconsidered, and the General Counsel admitted, were sub-stantial.As requested as an alternative in the Respond-ent's opposition toMotion for Partial Summary Judg-ment,I view the Respondent's opposition as an amendedanswer to the backpay specification.The answer asamended is verified and meets the requirement of Section102.54 in that respect.In response to the Board's formulaforcomputing calendar quarter gross backpay, theanswer as amended alleges"the discrimmatees'workweek was routinely less than 5 days/13 weeks per quar-ter."Attached to the answer as amended is a letter tothe Board's complianceofficer dated 29 December 1983with attachments thereto, including a "schedule ofincome and tips, interim earnings and expenses,net back-pay, interest and total amounts due for the period in-volved," setting forth the Respondent's position withrepect to those matters. It is clear that the gross salarycomputations in the backpay specification are premised,inpart,on Bowe's having worked 100 percent of theavailable days for work, 5 days per week, 13 weeks perquarter, 4 quarters per year. The "schedule of incomeand tips [etc.]" attached to the Respondent's oppositiontoMotion for Partial Summary Judgment utilizes a 12-week quarter, which counsel for the Respondent at-tributes to Bowe's availability for work for less than a100 percent of the time. In his argument opposing theGeneral Counsel's motion, counsel for the Respondentacknowledged that he did not have a specific formula,but that he would present evidence which would estab-lish that Bowe would have been available for work onlyabout 80 percent of the available work hours. In thesecircumstances, I denied the General Counsel's motion.In her posthearing brief, the General Counsel renewedher Motion for Partial Summary Judgment with respectto the specification'sallegationthat Bowe would haveworked 5 days per week during the backpay period.Having reevaluated the Respondent's answer, its opposi-tion to Motion for Partial Summary Judgment, includingattachments, and the record evidence, the motion isagain denied.All parties were afforded full opportunity to be heard,to introduce evidence, and to examine and cross-exmainewitnesses. Briefs filed by both the General Counsel andthe Respondent have been carefully considered.On the record before me, from my observation of thedemeanor of the witnesses, and consideration of the con-tentions and arguments of counsel and their briefs, Imake the following findings.The IssuesThe principalissues are:IWhat formula should be used for determining grossbackpay.2.The amount of daily tips Bowe would have earnedbut for the discrimination against her.3.Calendar quarter expenses.4.WhetherBowe has concealed interim earnings. HACIENDA HOTEL & CASINO6031.LEGAL PRINCIPLESIt is well settled that the finding of an unfair laborpractice is presumptive proof that some backpay is owed,NLRB v. Mastro Plastics Corp.,354 F.2d 170, 178 (2d Cir.1965), cert denied 384 U.S. 972 (1966), and that in abackpay proceeding the sole burden on the GeneralCounsel is to show the gross amounts of backpay due-the amount the employees would have received but forthe employer's illegalconduct.VirginiaElectricCo. v.NLRB,319U.S 533, 544 (1984). Once thatisestab-lished, "the burden is upon the employer to establishfacts that would mitigate that liability."NLRB v. Brown& Root, Inc.,311 F.2d 447, 454 (8th Cir. 1963). Any for-mula which approximates what discriminatees wouldhave earned had they not been discriminatedagainst isacceptable if it is not unreasonable or arbitrary in the cir-cumstances The formula should be representative of thediscriminatee's employment history and take into accountintermittency of employmentIronWorkers Local 378(Judson Steel),227 NLRB 692 (1977). When awards maybe only close approximations, the Board may adopt for-mulas reasonably designed to produce such approxima-tions.NLRB v. Carpenters Local 180,433 F.2d 934 (9thCir. 1970). Another well-established principle is that "thebackpay claimant should receive the benefit of any doubtrather than the Respondent, the wrongdoer responsiblefor the existence of any uncertaintyand against whomany uncertainly must be resolved." My job is to considerwhether the General Counsel's formula isthe proper onein view of all the facts adduced by the parties and tomake recommendations to the Board concerning themost accurate method of determining backpay.AmericanMfg. Co,167 NLRB 520(1967).11.BACKPAY FORMULAExcept for periods when she has been subjected to un-lawful discharge, Bowe has been employed by the Re-spondent as a cocktail waitress since 24 May 1974,during which time she has been a union member coveredby a collective-bargaining agreement between Respond-ent and the Union. On 13 January 1981 the Board issueda Decision and Order in 254 NLRB 56, in which the Re-spondent was found to have unlawfully terminated andotherwise discriminatedagainstBowe in 1979 because ofher union activity. Events leading to the unfair laborpracticesagainstBowe in the instant proceedings com-menced shortly after the unfair labor practicehearing inthat caseBowe's backpay period began on 28 May 1980 andended 12 September 1984. In computing calendar quartergross backpay, the General Counsel has made a projec-tion based on the contractual daily rate of pay plus anestimated amount of daily tipstimesthe number of work-days (5) per week times the number of weeks per calen-dar quarter (13)The Respondent does not disputeBowe's daily rate of pay, but disagreed with the amountof estimated daily tips and alsoarguesthat an adjustmentshould be made in the number of days or weeks per cal-endar quarter to take into account her history of ab-sencesdue to leave of absenceand sickness.The Re-spondent has averaged percentage computations derivedfrom three types of data covering different periods oftime to conclude that Bowe worked only 81.53 percentof the time during the 5-year period from 1975 through1979.Therefore, it is argued, the number of days thatBowe would have worked per week during the packpayperiod should be reduced to four.The overall objective in selecting a backpay formula isto restore the discriminatee, as accurately as possible, tothe economic position he or she would have enjoyed,absent discrimination, during the entire backpay period.The time period preceding the discrimination is the oneordinarily utilized by the Board. The Board's decision inthe earlier case3 discloses that Bowe was first subjectedto discriminatorytreatmentinMarch 1979. Accordingly,1979 was not a "normal" period and should therefore notbe used as a basis in computing backpay. The earlier de-cision also discloses Bowe was terminated and later rein-stated on two occasions during 1978. I conclude that1978 was not a "normal" period for use in computingbackpay. Further, the Respondent's exhibits do not sup-port its claim regarding the number of days Bowe missedwork due to leaves of absence and sickness during either1975, 1976, or 1977. In any event, I consider those yearstoo remote in time to consider in determining Bowe's at-tendance rate during the backpay periodAs earlier noted, the backpay specification allegesBowe would have worked 5 days per week throughoutthe backpay period. Bowe testified, however, that al-though she was normally scheduled for 8-hour shifts on4 days, on Fridays she normally worked 5 hours andsigned out early after relieving the other cocktail wait-resses during their lunchbreaks It was not shown, how-ever, that Bowe was not paid the 8-hour daily rate calledfor in the collective-bargaining agreement,also alleged inthe backpay specification and admitted by the Respond-entAs all doubts must be resolvedagainstthe wrongdo-er responsible for the existence of any uncertainty, Ireject the Respondent's argument that Bowe's wagesthroughout the backpay period should be computed onthe basis of a 4-day workweekIIIDAILY TIPSThe unfair labor practice proceedings disclose thatBowe was working the day shift at the time of her 28May 1980 unlawful discharge; that she was on the grave-yard shift when discriminatorily assigned to work the"outside" area when recalled on 29 November 1980, andworked there until she was unlawfully discharged againon 24 December 1980. The backpay specificationalleges,and the record shows, that Bowe was reemployed againon 20 August 1983 and assigned to work the "outside"area untilterminatedagainon 12 October 1983. Al-though there has been no unfair labor practice findingthat the 12 October 1983 termination was unlawful, it isclear that by reassigning Bowe to the "outside" area inAugust, Respondent was still failing to comply with theBoard's reinstatementorderAccordingly,it is immateri-al that there has been no finding that the 12 October1983 termination was unlawful. Moreover, the Respond-3 254 NLRB 56 (1981) 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDent has admitted that the backpay period began on 28May 1980 and did not end until 12 September 1984.There wasconsiderable testimonial conflict surround-ing the amount of tips cocktail waitresses receive. Whenissued,the backpay specification alleged Bowe's tipsamounted to $50 per day throughout the entire backpayperiod.On the opening day of the hearing, the GeneralCounsel amended the backpay specification to allegeBowe would have received tips of $80 per day for theentire period.The role of the cocktail waitress is to serve free drinksto gambling patrons, for which they sometimes receivetips.The "pit," which contains roulette, "21," and"craps" tables, is considered to be the better tip area.The "mini pit" is located off to the side of the pit andhas a roulette table and several "21" tables. It is consid-ered a part of the pit and is open only during busy peri-ods.The "outside" area covers keno, the poker tables,and slot machines.Itwas found in the unfair labor prac-tice proceeding, and it also appears from the record here,that tips in the "outside" area are generally less thanthose in the "pit "The General Counsel seeks to base the amount of tipsBowe would have received throughout the backpayperiod on Bowe's testimony that she earned a minimumof $80 and a maximum of about $ t 18 on two nights perweek she worked alone in the pit on the graveyard shiftafter her reemployment on 20 August through 18 Sep-tember 1983, and on one night when she "split the pit"with Katherine Curtis when she earned over $100.The Respondent argues that Bowe's testimony regard-ing tips was "wholly uncorroborated," was inconsistentwith theamountof tips reported on her income tax re-turns, and supported only by her own discredited testi-mony. In contradiction of Bowe's testimony, the Re-spondent introduced several of Bowe's Federal incometax returns and elicited testimony regarding tips she re-ported to the IRS in other years. The Respondent alsocalled four cocktail waitresses to testify regarding tips onthe three shifts. The Respondentarguesthat althoughBowe should be limited to the amount of tips she de-clared on her income tax returns, the highest amountshould not exceed the average tip income received bythe other cocktail waitresses.Bowe testified on directexaminationthatday-shiftcocktail waitresses serve many more drinks than those ongraveyard shift; that on the day shift "I'd get eighteendrinks and carry them out as fast as I could and get an-other eighteen drinks and take them out as fast as Icould. This happened all day. On graveyard, I'd take sixdrinks, and ten minutes later another five. . . . I'm car-rying a capacity load all day long on day shift. Yourarely have to do that on grave." She claimed she madeabout $50 a day in earlier years during the week on dayshiftOn weekends, she testified, she averaged $100 perday in tips.Working the mini pit on day shift she made"$40, $45, $50 during the week." On graveyard shift shemade "a little over a hundred dollars" on the single Sat-urday night when she "split the pit" with KatherineCurtis.Bowe testified on cross-examination that in 1975 and1976 she madea minimumof $200 in tips per week ($40per day).4 She declared tip income of $600 on her Feder-al income tax returns for each of those years.Her tipsfor 1977 were $3000 to $4000 more than in 1976. She de-clared $600 or $700 tipincome onher 1977 tax return.She claimed she earned $250 a week($50 a day)in tipsin 1978.She declared$520 on her income tax return. Shetestified she made about $350 a week in 1979 ($70 a day).She declared$500 tip income on her annual tax return.She testified that although she made an attempt to keepan accuraterecord oftips in 1983,she "got lax," andnow gives the IRS what it asks for.Cynthia Norman, a cocktail waitress on the day shift,testified that her tips ran between$1500 to $2000 a yearfor 1981, 1982, and 1983. Three days a week she was inthe pit and on 2 days relieved the other cocktail wait-ressesworking at all the stations.Tipping in the pit isgenerally better than at the other stations,but not neces-sarily so. She testified that about 25 percent of thepeople tip and that tips generally vary in size from a fewpennies to Si. On rare occasions, may be twice a year,she has received$5 tips.Senior citizens are poor tippers.KatherineCurtisworks in the pit on the graveyardshift and has been in Respondent's employ 10 years. Shetestified she earned approximately $1200 per year in tipsin 1981, 1982, and 1983, which she reported to the IRS.She testified her tip income may vary from nothing to$20 a shift during the week and up to $40 on weekends.Other than one time 2 years ago when she made $100 onNew Year's Eve,she has never made as much as $60 in anight.Although Curtis testified she keeps a daily tiprecord, she had just moved, and was unable to locate it.From February 1975 to July 1984,Peggy Newmanworked the swing shift on the outside during the weekand in the mini pit on weekends. She testified her tipswere between $2000 and $2500 per year for the last 5years,which she reported to the IRS. She testified thatabout a fourth of the people tip. Amounts vary in themini pit from 25 cents to $1. Because the betting stakesare higher in the pit,tips are generally better but rarelyreach $5. She might serve 75 cumstomers on the outsidein a half hour on a busy night, a fourth of whom wouldtip averaging 25 cents. Although she kept a record ofher tips beginning in 1978, they have been destroyed be-cause she no longer works as a cocktail waitress.Sue Geary has been employed by the Respondent for8 years and works the outside on the day shift.Becauseof low seniority, she has worked the pit for only shortperiods. She does not work on Saturdays or Sundays. Ona busy day, she testified, she might serve 15 to 20 cus-tomers in a half hour, and on an average day 10 to 15.She claimed it was only possible to give a percentage es-timate of the number who would tip,but that it wouldvary from nothing to 10 to 25 percent. Customers whoarrive by the busload are poor tippers. She testified hertip income for the years 1981 and 1982 was $10 a dayand for 1983 was close to $15.5' $40 per day x 260 workdays = $10,400 for years 1975 and 19763The1981 and 1982 total tips computed on a 260-day workyear is$2600 and $3900 for 1983 HACIENDA HOTEL & CASINOOn the foregoing evidence, I draw the following con-clusions:1.But for the discriminationagainst her,Bowe wouldhave worked 2, 8-hour and 1, 5-hour weekdays and 2, 8-hour weekend days throughout the backpay period.2.The day shift is the busiest and most desirable.3.Tips are best in the pit, followed by the mini pit,and lastly the outside.4 Tips in the pit vary from 25 cents to $1, with $5 tipsa rarity.5.Twenty-five percent of the customers tip.6.Conservatively up to 75customerscan be servedper hour on a busy shift.67.Tips, for income tax purposes, have been grossly un-derstated.In determining the amount of daily tips Bowe wouldhave earned absent the discriminationagainst her, I ammindful of the fact that exactitude is not possible andthat any two or three methods of computation will yielddifferent resultsInmy view, the most reasonablemethod for arriving at Bowe's tip income is to utilize theabove conclusions. As doubt must be resolvedin Bowe'sfavor, I conclude that but for the discriminationagainsther, Bowe could have served approximately 75 custom-ers per hour on weekdays, or 600 per 8-hour shift; that25 percent, or 150, would have tipped her in amountswhich would have varied between 25cents and$1; thatthe tips would average out to 50 cents a piece, whichwould amount to $75 each for the 2 weekdays sheworkedon an 8-hour shift; that on Friday when sheworked a 5-hour shift, she would have served 375 cus-tomers (5 hours x 75 per hour), a quarter, or 94 of whomwould have tipped heran averageof 50 cents, or $47;that she would have averaged $100 per day on Saturdaysand Sundays, for a weekly total of $397, or an average of$79.40 per day. I therefore conclude that the amount of$80 per day alleged in the backpay specificationis a rea-sonable approximation, which is all that the Board andcourts require.IV. EVIDENCE AND FINDINGS ABOUT INTERIMEARNINGS, INTERIM EXPENSES, AND NET BACKPAYThe backpay specification, as amended, sets forth indetail the amounts and sources of earnings which theGeneral Counsel contends were derived from interimemployment during the backpay period. It also sets forththe nature and amounts of interim expenses incurred inseeking or holding such interim employment. Theseamounts are broken down into calendar quarters, and thenet backpay sought is derived by deducting interim earn-ingsless interim expenses from gross backpay.Respondent questions both the interim earnings and in-terim expenses, contending the interimearningsfiguresare unreliable and incomplete and that the interim ex-penses are also unreliable.Respondent claims Bowefailed to properly seek employment during the backpayperiod and improperly relinquished employment. Theseand corollary matters are considered hereafter with re-spect to each of the calendar quarters in dispute.Respondent's witness Newman testified that on a busy night shecould serve 75 customers in a half hour working the outside605Third and Fourth Quarters 1980 and First Quarter 1981Following herunlawful terminationinMay 1980, Boweregisteredon the Union's out-of-work list in the cocktailwaitresscategory but received no job referrals. She alsoapplied for workinnonunion casinos inLas Vegas.Unable to find a job in the Las Vegas area, in early No-vember 1980, she flew to Nassau,Bahamas,in search ofworkwhere living accommodations were availablethrough her former husband,a Bahamiancitizen.Shetestified she applied for work there without success andreturned to LasVegasin late November 1980 on receiptof an offer of reinstatement from Respondent. Sheworked for Respondent until 24 December 1980 whenshe was againunlawfully discharged. After registeringon the Union's out-of-work list and finding no jobs avail-able, she againflew to Nassau in search of work. Onlearning that she had lostBahamiancitizenship when shewas divorced, and therefore no longer eligible for Baha-mian employment, she flew to Houston, Texas, in Janu-ary 1981 in search of work. She made application foremployment at several stores before finding employmentas a maid atHoward Johnson's Motel, for which she re-ceived $33.25 for 2 days work. She quit that job on thebelief she had secured a better job as linen room attend-antat the Sheraton Hotel. Although that job fellthrough, she worked for 3 days as a cocktail waitress atStouffers Hotel, but was denied further employment afterthat facility contacted Respondent.? She returned to LasVegas in March 1981.Respondent contends the amount of tips Bowe re-ceived in December 1980 after her reinstatement by Re-spondent are understated and should be increased by 50percent.Bowe testified on cross-examinationthat shemade more than the $225 in tips alleged in the backpayspecification; that she did not think she made double thatamount; that she did not keep a record and could not saywhether she made $100 more. In these circumstances andin agreementwith Respondent, I find that a reasonableapproximation of her tipincome inthe fourth quarter of1980was $335. Respondent also contends that Bowefailed to properly seek employment and improperly relin-quished employment. It is argued that her chances foremployment were better in Las Vegas; that Bowe knewshe could not find employment in Nassau and that shewent there on both occasions to vacation. Therefore, it isclaimed,the air fares between Las Vegas-Nassau-Hous-ton-Las Vegas, alleged to be $655.60 in the fourth quar-ter of 1980, and $279.45 in the first quarter of 1981,should be denied. The Respondent has failed to showsuitable employment was available for Bowe in LasVegas, and the record shows that registering on the out-of-work list with the Union and by seeking employmentinLas Vegas, Nassau, and Houston, she did not removeherself from the labor market.Being unableto find workin Las Vegas, it was proper for her to seek employmentelsewhere and to be reimbursed for her expensesin doingso.See,e.g.,Firestone Synthetic Fibers,207 NLRB 810(1973).Accordingly, Respondent's contentions with re-7The backpay specification fails to list interim earnings from Stouffersand the Respondent failed to establish the amount Therefore, no deduc-tion is made for interim earnings from Stouffers 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDspect to denying reimbursement for expenses incurred inseeking work in Nassau and Houston are rejected.Withrespect to any contention that Bowe should be chargedfor a willful loss of earnings when she quit her job as amaid at Howard Johnson's in Houston,one of the factorsconsidered by the Board in determining the suitability ofinterim employment is whether the job paid wages com-parable to the one held with the original employer.Bowe's2-day wage of $33.25 at Howard Johnson's ishardly comparable to the earnings she would have madeworking for Respondent had she not been unlawfullydischarged.Accordingly,by quitting the Howard John-son job,she did not incur a willful loss of earnings.Respondent contends that Bowe intentionally con-cealed employment during the third quarter of 1980, thefirst and second quarters of 1981,and the first quarter of1982, and should therefore be denied all backpay forthose quarters.The record shows that Bowe filed appli-cations for employment with the Golden Gate Casino on30 July 1981,with the Mint on 9 February 1982, theCalifornia Hotel on 21 May 1982, and the Frontier Hotelon 27 May 1983.In the Golden Gate application, shelistedpostemployment by Ronnie's Rebel Room inNassau from February 1978 to January 1981, and byDesmond's in Houston from March to May 1981. On theMint application,she listed employment by Desmond's inHouston from February 1980 to May 1981.On the Cali-forniaHotel application,which she filed in her maidenname(Thames),she listed employment by Howard John-son's in Houston from 31 December 1980 to 6 May 1981.In the Frontier application,she listed employment byDesmond's,Houston,from 31 December 1980 to March1982, and by Circus Circus in Las Vegas from March toMay 1982.Except for the 2 days she worked forHoward Johnson's in the first quarter of 1981, Bowedenied having been employed by any of the mentionedemployers at any time.With the exception of theHoward Johnson earnings,social security records alsofailed to disclose employment by any of those entities.Bowe readily admitted she deliberately filed the applica-tionswith a fictitious employment history because shehad been without a job for a substantial period of timeand felt she had to "wipe out the Hacienda as a job ref-erence"and get Respondent as far in her background aspossible.Further,her credited testimony and social secu-rity records show that she was employed by other em-ployers during at least a part of the same time periods.Accordingly,theRespondent has failed to meet itsburdenofshowingnonreported interimearningsthroughout the entire backpay period from Ronnie'sRebelRoom,Desmond'sCircusCircus,orHowardJohnson's.Second Quarter 1981:Respondent claims,but failed toshow, nonreported interim earnings for this quarter.Bowe testified that she went from Nassau to Houston inMarch and returned to Las Vegas in May. Her expensesseeking work in Houston amounted to approximately $10per week.The dates of her arrival and departure are notrevealed in the record.Iconclude,therefore,that the$55 alleged in the backpay specification as calendar quar-ter expenses covers Bowe's entire expenses seeking workwhile in Houston and also in Las Vegas after her returnthere in May. The record also shows that she expended$100 airfare in returning from Houston to Las Vegas,which is properly chargeable to the second quarter for atotal of $155 second quarter interim expense.Third Quarter 1981:Although the backpay specifica-tion alleges Bowe spent$50 searching for work thisquarter.Bowe testified she did not recall any expensesfor the quarter.Accordingly no deduction is allowed.The backpay specification alleges she earned tipsamounting to $72 at the Four Queens.Bowe testified sheworked 3 nights at the Four Queens and knew she mademore than$72 but did not recall how much.She wasunable to state whether she earned double that amount.In agreement with the Respondent,I find that a reasona-ble approximation of her tip income shouldinclude a 50-percent increase to $108.FirstQuarter1982:Bowe was employed at the MintHotel for a short period.As Respondent points out in itsbrief,she incurred a weekly bus expense of$5.25 ingoing to the union hall twice a day for rollcall, for aquarterly total of $63.CalendarQuarterExpenses for Balance of BackpayPeriod:Although Bowe testified that she incurred certainexpenses seeking and maintaining interim employmentthrough the second quarter of 1983, the evidence is fartoo unclear to arrive at reliable figures.Accordingly, cal-endar quarter expenses will be limited to amounts allegedin the backpay specification for the second quarter of1982 and subsequent quarters.Second Quarterof 1983:The backpay specificationadmits that Bowe made$1500 in tips working at theFrontierHotel this quarter.Bowe testified that figurewas inaccurate and that $1500 was closer.Accordingly,it is appropriate to adjust the calendar quarter earningsupward to include $1500 in tips from the Frontier.Third and Fourth Quartersof 1983:On 20 August 1983Bowe was reemployed and assigned to work the outsidearea, an action which I have found failed to comply withthe Board'sOrder as enforced by the court,resulting infewer tips than she would have earned by working thepit.After working several days, Bowe requested her va-cation in order to visit her mother in Detroit. It wasdenied on the ground the collective-bargaining agree-ment requires that vacation requests must be submitted30 days prior to the employee's anniversary date, whichin Bowe's case was May. Bowe then requested a leave ofabsence in lieu of vacation from 19 September to 3 No-vember 1983. The General Counsel seeks to include ingross backpay the daily wages Bowe would have re-ceived from 19 September to 10 October 1983, hadBowe been granted the leave to which she was entitled.No backpay is sought for the period 10 October to 3 No-vember 1983,the period Bowe would have been onleave of absence from Respondent after her vacationended,regardless of Respondent'sconduct.Ifind nomerit in Respondent's argument that its denial of the va-cation was proper or required under the terms of the col-lective-bargaining agreement. Bowe's failure to apply forvacation on her anniversary date is directly attributabletoRespondent'sunlawful conduct against her. In addi-tion to failing to reinstate Bowe to her former position, HACIENDA HOTEL & CASINORespondent has further failed to comply with theBoard's Order and court's judgment by denying her avacation, a benefit to which she was entitled. This is an-other in a growing list of harassing tactics which Re-spondent has takenagainstBowe. She is entitled to hervacation pay as set forth in the backpay specification.Respondent dischargedBowe againon 12 October1983 while she was working as a cocktail waitress at theFrontier Hotel and on leave of absence from Respond-ent.Respondentarguesthat under the terms of the col-lective-bargaining agreement,itwas required to termi-nate her for accepting outside employment while on aleave of absence.8 Inasmuch as Respondent had not yetcomplied with the reinstatement order referred to above,there is no merit to Respondent'sargument.This is yetone more instance of Respondent's harassment of Bowe.Conclusions607Based on the foregoing and the whole record, I con-clude that the Respondent's obligations to make wholeWillow P. Bowe shall be satisfied by payment to her theamount of$85,777.32 as detailed in Appendix A hereto,and by payment to the Southern Nevada Culinary andBartenders Pension Trust,which it shall credit to thepensionaccount ofWillow P.Bowe,theamount$1852.50,as detailed in Appendix B hereto.Interest shallbe paid to Bowe and to the Southern Nevada Culinaryand Bartenders Pension Trust computed in the mannerprescribed inFlorida Steel Corp.,231 NLRB 651 (1977),9and accrued to the date of payment,minus tax withhold-ings required by law.his employmentwith the Employerterminatedimmediately " (G C Exh6Art 13 01(h) of the contract providesin pertinentpart that "Any em-5)ployee on leave of absence who acceptsoutside employment shall have9See generallyIsis Plumbing Co,138 NLRB 716 (1962)APPENDIX ACldDailyDailyDaysQtr.aenar Qtr.RateTipsperin QtrBac p y1980/228.808054 wks +3 days ..... ...$2,502.401980/328.80805137,072.001980/428.80805137,072.001981/128.80805137,072 001981/231.60805137,254 001981/331.60805137,254.001981/4316080'5137,254.001982/131.60805137,254.001982/234.40805137,436.001982/334.40805137,436.001982/434.40805137,436.001983/134.40805137,436.001983/236 80805137,592.001983/336.8080574,088.00368080542,336.0036.80-052Vacationdue368.001983/436.80-051Vacationdue184.0036.8036.8080584,672.001984/136.808051327,592.001984/237 6080542,352.00Qtr.penes-0 --0 -655.00279.45155.00-0 --0 -63.0065.0060.0065.0065.00250.00-0 --0 --0-Calendar Qtr. InterimEarningsand Employer-0--0-HaciendaHotel$435.60salary, $335 tips.Howard Johnson$33.25; CoinCastle $246.20.RoyalProperties$575.80;WashingtonInventory$33.95.Golden Gate Casino$263.12salary,$220tips;FourQueens$64.30 salary, $108tips.-0-MintHotel$137.60 salary,$112 tips.California Casino$1,007.40........California Casino $2,376.15........California Casino $2,693.71.......California Casino$2,403.53........CaliforniaCasino$2,472.90;FrontierHotel$848.16salary,$1,500 tips.FrontierHotel$1,207.92salary, $875 tips.HaciendaHotel$697 salary,$795 tips.-0--0-Qtr. NetInterimEarn-ingsQtr. NetBackpay-0 -$2,502.40-0-7,072.00115.006,956.40-0-7,072.00454.756,799.25655.426,598.58-0-7,254.00186.607,067.40942.4016,493.602,316.155,119.852,628.714,807.292,338.565,097.474,571.063,020942,892.922,005.081,492.00844.00-0-368.00-0-184.00-0--0 --0 --0 -Leave of absence from Haci--0 -enda Hotel.Interimearningsexceeded-0.backpay.FrontierHotel$2,120.845,435 842,156.16salary,$3,315 tips.Coin Castle$348.40.................348402,003.60 608DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX A-ContinuedDailyDailyDaysQtr.QtrCalendar QtrRateTipsperWks in Qtr.Backpaypenses1984/3Qtr. NetCalendar QtrInterimInterimQtr NetEarnings and EmployerEarn-Backpayings37 2080563,516.00 - 0 -Westward Ho $1,169 701,169 702,34630-0-Intenmearningsexceeded-0 -backpay-0--0-$85,777 32'Miscalculated in Backpay Specification2Miscalculated in Backpay Specification.APPENDIX B123456789101112ameBackpayCalendarPeriodQtrsPensionContribu-tion RateHourserWkpWks inQtrQtrGrossPensionHrsInterimEmploy-er HrsNetPensionHrsNetTotalTotalPensionPensionPensionPaymentHrsPaymentWillow5-28-804297$1852 50Boweto9-12-8480/2$ 40404 +1840184$736080/340403 days1352005202080080/44040135201213991596081/140401352005202080081/245401352005202340081/34540135201184021809081/445401352005202340082/14540135201110------------------------82/2454013520for-----------------------82/3454011440entire890400 50------------------------82/4454013520year83/183/2**00-------------------83/383/484/1.45401352084/2.45401352011383421539084/3454011440Contributions equal pension due